Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the CON application No. 15/605,779 filed on November 01, 2022.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.

Claim Objections
5.	Claims 89, 98 are objected to because of the following informalities:
The following quoted claim to be recited as follows to make corrections and/or to avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined/crossed out:
Claim 89. (As amended) The structural body according to claim 85, wherein a carrier concentration at room temperature of the oxide semiconductor layer is 1 x 1014 cm-3 or more and 1 x 1017 cm-3 or less.
Claim 98. (As amended) The structural body according to claim 89, wherein the carrier concentration in the oxide semiconductor layer being 1 x 1015 cm-3 or more and 5 x 1016 cm-3 or less.

Claim Rejections - 35 USC § 112
6.	The rejection of claim 100, under 35 USC § 112 (a), has been withdrawn per the applicant’s response dated on 11/01/2022.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 85-87, 89, 91-92, 95, 98, 101-103 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as¶ being anticipated by Yamazaki et al. (2011/0101338 A1).
Regarding independent claim 85, Yamazaki et al. teaches a structural body (Fig. 1B) comprising a substrate (701, para [0044]), a first metal thin film (705 conductive material, para [0044]-[0045], also see [0013]), an oxide semiconductor layer (707 or 107, In-Ga-Zn-O, para [0087]), and a second metal thin film (709 conductive material, para [0044]-[0045], [0013]),
wherein the substrate (701), the first metal thin film (705), the oxide semiconductor layer (707), and the second metal thin film (709) are stacked in this order, or
the substrate, the second metal thin film, the oxide semiconductor layer, and the first metal thin film are stacked in this order,
wherein the oxide semiconductor layer (707) consists of polycrystalline and/or amorphous oxide semiconductor which comprises indium (In) as a main component, each of the first metal film (705) and the second metal film (709) is in direct contact with the oxide semiconductor layer (707) and a thickness of the oxide semiconductor layer (707) is from 50 nm to 20 µm (100 nm para [0057]).
Regarding claim 86, Yamazaki et al. teaches wherein (Fig. 1B), the oxide semiconductor layer (707) has a band gap of 3.0 eV or more and 5.6 eV or less (4.3 eV, para [0045]).
Regarding claim 87, Yamazaki et al. teaches wherein (Fig. 1B), the oxide semiconductor layer (707) comprises one or more elements selected from the group consisting of In, Ti, Zn, Ga and Sn (In, para [0045]).
Regarding claim 89, Yamazaki et al. teaches wherein (Fig. 1B), a carrier concentration at room temperature of the oxide semiconductor layer is 1 x 1014 cm-3 or more and 1 x 1017 cm-3 or less. (para [0011], [0043], also see claim 5).
Regarding claim 91, Yamazaki et al. teaches wherein (Fig. 1B), a power semiconductor device (para [0089]) in which the structural body according to claim 85 is used.
Regarding claim 92, Yamazaki et al. teaches wherein (Fig. 1B), a diode device (para [0039]) in which the structural body according to claim 85 is used.
Regarding claim 95, Yamazaki et al. teaches wherein (Fig. 1B), the oxide semiconductor layer (707: In-Ga-Zn-O) further comprises one or more elements selected from Al, Si, Zn, Ga, Hf, Zr, Ce, Sm and Sn (Zn, para [0087]).
Regarding claim 98, Yamazaki et al. teaches wherein (Fig. 1B), the carrier concentration in the oxide semiconductor layer being 1 x 1015 cm-3 or more and 5 x 1016 cm-3 or less (para [0043], also see claim 5).
Regarding claim 101, Yamazaki et al. teaches wherein (Fig. 1B), the thickness of the oxide semiconductor layer is 50 nm to 12 µm (100 nm para [0057]).
Regarding claim 102, Yamazaki et al. teaches wherein (Fig. 1B), the thickness of the oxide semiconductor layer is 50 nm to 2 µm (100 nm para [0057]).
Regarding claim 103, Yamazaki et al. teaches wherein (Fig. 1B), thickness of the oxide semiconductor layer is 50 nm to 1.2 µm (100 nm para [0057]).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2011/0101338 A1) as applied to claim 85 above, and further in view of Sano et al. (2006/0108636 A1).
Regarding claim 88, Yamazaki et al. teaches all of the limitations of claim 85 from which this claim depends.
Yamazaki et al. teaches wherein (Fig. 1B), the oxide semiconductor (In-Ga-Zn-O) comprises indium (In) (para [0087]). Yamazaki et al. is silent in regards to the atomic composition percentage of indium relative to the total metal elements contained in the oxide semiconductor layer ([In]/ ([In] + [total metal elements other than In]) x 100) is 30 to 100 at%.
Sano et al. teaches IGZO films with different composition percentages of indium (see para [0222]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Sano et al., to optimize the atomic composition of the layer and arrive at the claim 88 limitation. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

15.	Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2011/0101338 A1).
Regarding claim 96, Yamazaki et al. teaches all of the limitations of claim 85 from which this claim depends.
Yamazaki et al. teaches wherein (Fig. 1B), the oxide semiconductor is crystalline (see para [0164]), and at least one element selected from Al, Si, Ce, Ga, Hf, Zr and Sm is contained in the oxide semiconductor (Ga, para [0087]).
However, Yamazaki et al. does not explicitly disclose the range claimed by applicant, the reference discloses the general conditions of the ratio of Ga to the rest of the material (see para [0087]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teaching of Yamazaki et al.  to optimize the Ga amount and arrive at the claim 96 ratio. The motivation to do so is that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

16.	Claims 93-94 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2011/0101338 A1) as applied to claim 85 above, and further in view of Background Art of Yamazaki et al. (para [0002]).
Regarding claim 93, Yamazaki et al. teaches all of the limitations of claim 85 from which this claim depends.
Yamazaki et al. is explicitly silent of disclosing wherein, a schottky barrier diode element in which the structural body according to claim 85 is used.
Background Art of Yamazaki et al. teaches wherein (para [0002]), a schottky barrier diode element in which the structural body according to claim 85 is used.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by the background of Yamazaki et al., in order to possess excellent controllability of electric conductivity at high temperature, and a dielectric breakdown electric field that is about an order of magnitude higher than that of silicon (para [0002]).
Regarding claim 94, Yamazaki et al. teaches all of the limitations of claim 93 from which this claim depends.
Background Art of Yamazaki et al. discusses in (para [0002]) as of claim 93, the schottky barrier diode element, therefore, it would be obvious that the first metal thin film (705 anode) serves as a schottky electrode layer.
17.	Claims 99, 100 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2011/0101338 A1) as applied to claim 85 above, and further in view of Bao et al. (Chinese patent document CN 102332474 A; English translation previously made available in the file wrapper relied upon herein).
Regarding claim 99, Yamazaki et al. teaches all of the limitations of claim 85 from which this claim depends.
Yamazaki et al. teaches wherein (Fig. 1B), the oxide semiconductor layer consists of an amorphous oxide semiconductor (para [0164]) which comprises indium (In) (In-Ga-Zn-O, para [0087]).
Yamazaki et al. is silent with regard to an amorphous oxide semiconductor which comprises indium (In) as a main component.
Bao et al. discloses an amorphous oxide semiconductor which comprises indium as a main component (FIG. 1: InGaZnO-n, see Background, page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bao et al. to the teachings of Yamazaki et al. as to provide a device with high reverse breakdown voltage, low reverse leakage current, and simple preparation (see Summary of the Invention, page 2). Furthermore this proposed modification merely requires the substitution of the material known and used in Bao et al. in for the semiconductor material of Yamazaki et al., based on its suitability for the intended use as a semiconductor layer in a power device. This modification would have been obvious to one of ordinary skill in the art before the effective filing date of the invention because the combination yields the predictable results of allowing for the selection of a known material based on its suitability for its intended use. See In re Leshin, 125 USPQ 416 (CCPA 1960); MPEP 2144.07.
Regarding claim 100, Yamazaki et al. teaches all of the limitations of claim 85 from which this claim depends.
Yamazaki et al. teaches wherein (Fig. 1B), the oxide semiconductor layer (In-Ga-Zn-O, para [0087]).
Yamazaki et al. is silent in regard to not including Ga2O3.
Bao et al. discloses an oxide semiconductor layer that is not Ga2O3 (FIG. 1: InGaZnO-n, see Background, page 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bao et al. to the teachings of Yamazaki et al. as to provide a device with high reverse breakdown voltage, low reverse leakage current, and simple preparation (see Summary of the Invention, page 2). Furthermore this proposed modification merely requires the substitution of the material known and used in Bao et al. in for the semiconductor material of Yamazaki et al., based on its suitability for the intended use as a semiconductor layer in a power device. This modification would have been obvious to one of ordinary skill in the art before the effective filing date of the invention because the combination yields the predictable results of allowing for the selection of a known material based on its suitability for its intended use. See In re Leshin, 125 USPQ 416 (CCPA 1960); MPEP 2144.07.
Response to Arguments
18.	It has been acknowledged that the applicant amended claims 85, 98, and cancelled claim 90, and added new claims 101-103 per the response dated on 11/01/2022.
Applicant’s arguments with respect to the amended claims have been carefully reviewed but moot due to new grounds of rejection citing new prior art reference, Yamazaki et al. (2011/0101338 A1) in the current office action above.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819